DETAILED ACTION
This Office action is in response to the RCE filed on 29 June 2021.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 29 June 2021 has been entered.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Allowable Subject Matter
Claims 1-29 are allowed.
The following is an examiner’s statement of reasons for allowance:
With respect to claims 1-13 and 21-23, the prior art made of record in this case fails to disclose or suggest, either 
With respect to claims 14, 15, and 24-26, the prior art made of record in this case fails to disclose or suggest, either individually or in reasonable combinations, the power conversion method, particularly including, “transmitting the limited command value to a second power conversion device comprising a second power conversion circuitry connected in parallel to the first power conversion circuitry; receiving, from the second power conversion device, information indicating an adjustment value, wherein the adjustment value is added to the limited command value for controlling the second power conversion circuitry; and modifying the secondary-side limit based on a 
With respect to claims 16-20 and 27-29, the prior art made of record in this case fails to disclose or suggest, either individually or in reasonable combinations, the “non-transitory memory device for controlling a first power conversion circuitry having a primary side and a secondary side configured to convert primary-side power into secondary-side power, the non-transitory memory device having instructions stored thereon that, in response to execution by a processing device, cause the processing device to: […] transmit the limited command value to a second power conversion device comprising a second power conversion circuitry connected in parallel to the first power conversion circuitry; receive, from the second power conversion device, information indicating an adjustment value, wherein the adjustment value is added to the limited command value for controlling the second power conversion circuitry; and modify the secondary-side limit based on a difference between a primary-side limit associated with the primary-side power and the adjustment value,” in combination with all of the remaining limitations as recited in claim 16.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure as showing .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRED E FINCH III whose telephone number is (571)270-7883.  The examiner can normally be reached on M-F 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/FRED E FINCH III/Primary Examiner, Art Unit 2838